Citation Nr: 0521202	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  04-40 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for plantar warts, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to August 
1948.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
which denied the claim.  The RO in Providence, Rhode Island, 
currently has jurisdiction over the veteran's claims folder.

For good cause shown, the veteran's case has been advanced on 
the docket in accord with 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's service-connected plantar warts of the left 
foot are not manifest by visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features; 2 or more of the 8 recognized 
characteristics of disfigurement; nor moderately severe 
functional impairment of the part affected, to include 
limitation of motion.

3.  The service-connected plantar warts of the left foot do 
not cover an area of 12 square inches (77 sq. cm.) or more.

4.  The service-connected plantar warts of the left foot have 
not resulted in involvement of 20 to 40 percent of the entire 
body or of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  






CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected plantar warts of the left foot 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.118, Diagnostic 
Codes 7819-7820 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  More recently, however, the Court held in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) that error 
regarding the timing of notice does not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it.  Further, the Court held that VA can 
demonstrated that a notice defect is not prejudicial if it 
can be demonstrated: (1) that any defect in notice was cured 
by actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it; (2) that a reasonable person could 
be expected to understand from the notice provided what was 
needed; or (3) that a benefit could not possibly have been 
awarded as a matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the RO sent preadjudication notice to the veteran by 
correspondence dated in August 2003, which was clearly before 
the September 2003 rating decision which is the subject of 
this appeal.  This correspondence specifically addressed the 
requirements for benefit sought on appeal, informed the 
veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any additional 
evidence that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holdings in Quartuccio, supra, and Pelegrini, supra.  
Moreover, the veteran has been provided with a copy of the 
appealed rating decision and the September 2004 Statement of 
the Case (SOC) which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  In pertinent part, the SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Thus, the duty to notify has been satisfied.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim.  
However, it does not appear that the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested by the RO.  Further, he has been 
accorded an examination in conjunction with this case.  In 
addition, he specifically indicated on his Substantive Appeal 
that he did not want a Board hearing in conjunction with this 
appeal.  Consequently, the Board concludes that the duty to 
assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was established for plantar 
warts of the left foot by a June 1957 rating decision, which 
noted that the veteran had been treated on several occasions 
for this disorder while on active duty.  A noncompensable 
(zero percent) rating was assigned, effective April 22, 1957.  
The current 10 percent rating was assigned by a January 1963 
rating decision, effective October 1, 1962.

The record reflects that the veteran initiated his current 
increased rating claim in June 2003.  He reported that he had 
scar tissue on his ball and heel of his left foot, and that 
he was experiencing problems with it.  Various medical 
records were subsequently added to the file which cover a 
period from 2002 to 2004, and show treatment for a variety of 
medical conditions.

Records dated in June 2003 reflect that the veteran was 
treated for complaints of diffuse body itching, and that he 
had denied using sunblock or other sun tanning lotion while 
in Florida.  On examination of his skin, he was found to have 
vitiligo on the trunk.  He was also found to have rough/dry 
skin with scattered erythema on the upper chest.  Further, 
his soles were found to be scaly. 

Additional records from June 2003 reflect that the veteran 
went to the podiatry nurse clinic for routine care.  It was 
noted that he had 3 calluses on his left foot; thickened, 
fungal toenails times 10; onychomycosis; debridement of 6-10 
digits; and tinea pedis.  Nail care was performed without 
incident.

Records from July 2003 reflect that examination of the 
veteran's skin revealed diffuse pruritis on trunk, as well as 
course skin with vitiligo and scattered spiders/erythematous 
lesions.

In August 2003, the veteran underwent a VA scars examination 
in conjunction with this case, at which he described his 
history of plantar warts of the left foot.  Among other 
things, he reported that he had been seen many times 
throughout the years for this disability, and had been 
treated with various outpatient modalities including creams, 
soaks, vitamin A injections, and X-ray treatments.  However, 
he reported that these treatments had caused burning and 
scarring, which left him with difficulty walking.  He had had 
no other surgeries.  In addition, he reported that the pain 
was "0-10 on a 0-10 pain scale."  He reported aggravating 
conditions such as walking for long distances, shoes without 
padding, and standing on his feet for any length of time.  
Alleviating conditions included water therapy, having his 
calluses scraped either professionally or on his own, and 
assistive devices such as comfortable shoes and sneakers.

On examination, it was noted that the veteran ambulated in no 
apparent distress.  His right foot appeared to be within 
normal limits, and his arches appeared within normal limits 
bilaterally.  His ankles were without swelling, tenderness, 
effusion, crepitus, or click.  Further, he could dorsiflex to 
20 degrees bilaterally, and plantar flex to 45 degrees 
bilaterally.  There was a full DP and PT pulse bilaterally, 
muscle strength was 5/5 bilaterally, and he was able to 
invert and evert against resistance.  His left foot was found 
to have fungal nails.  In addition, he was found to have a 
1 x 0.5 cm firm, nontender, flat callus at the ball of his 
left foot.  There was also a 
2 x 2 cm callus, slightly raised at the medial heel.  
Further, there was a 2 cm oval, hypopigmented callus that was 
nontender on the medial aspect of the left heel slightly 
towards the arch, and a 0.5 cm round callus to the medial 
aspect of the ball of his left foot.  These were found to be 
nontender.  Based on the foregoing, the examiner diagnosed 
calluses on the ball of the foot.

Records from October 2003 reflect that the veteran had a 
history of 3 years of pruritic rash which began with focal 
papules on the arms, then spread to legs, trunk, and abdomen.  
The original papules appeared over several days, then 
regressed.  Examination revealed patches of erythema and 
pustules on the arms, abdomen, back, and legs which showed 
signs of excoriation and crusting in areas.  There were 
patches of scale as well.  Subsequent records from November 
2003 indicate that this skin disorder was diagnosed as 
eczematous dermatitis, with no sign of cutaneous malignancy.

Records from April 2004 showed treatment for onychomycosis 
and left foot calluses, 3rd submetatarsal.  The veteran had 
no open lesions, although he was positive for hyperkeratotic 
tissue of the left foot.  His nails were found to be 
elongated, dystrophic with subungal debris.  Overall 
assessments were onychomycosis and tyloma of the left foot.

In a June 2005 statement, the veteran's representative 
contended that the veteran was entitled to a higher rating 
based upon the findings of the August 2003 VA examination, 
which showed complaints of callus formation on the ball of 
the foot and on the medial heel aspect, that these calluses 
were tender, caused burning and scarring, and that the 
symptoms were made worse by walking long distances.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board notes that the rating criteria for evaluating skin 
disorders have been recently revised, effective August 30, 
2002.  See 67 Fed. Reg. 49,590 (July 31, 2002) (codified as 
amended at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7833).  
As the veteran's current increased rating claim was received 
after the effective date of this revised criteria, only the 
revised criteria is applicable in the instant case.  

At the outset, it is noted under the previous criteria (in 
effect prior to August 30, 2002), the RO evaluated the 
disability at issue under Code 7819 (for benign new skin 
growths), but in the current increased rating claim it 
evaluated the service-connected plantar warts pursuant to the 
revised Code 7820 (for infections of the skin not listed 
elsewhere).  The current version of Diagnostic Code 7819 (for 
benign skin neoplasms) provides that the disability is to be 
rated under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 
7805, or based on impairment of function.  Unlike the 
previous version of 7819, it does not provide for rating as 
dermatitis or eczema under Diagnostic Code 7806.  However, 
the new version of Diagnostic Code 7820 does provide for 
rating by analogy under the new Diagnostic Code 7820, as well 
as Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805, 
depending upon the predominant disability.  In the 
adjudication that follows, the Board will consider the 
applicability of both the revised versions of Diagnostic Code 
7819 and 7820.

It is also noteworthy that the veteran has co-existing skin 
disorders, including eczematous dermatitis, which are not 
service connected, and may not be considered in rating the 
plantar warts.

Diagnostic Code 7800 evaluates scars based upon disfigurement 
of the head, face, or neck.  Although the veteran's service-
connected plantar warts are for the left foot, the record 
reflects that the RO considered whether he satisfied the 
criteria for a rating in excess of 10 percent under this 
Code, so the Board will do the same.  Under Diagnostic Code 
7800, a 10 percent evaluation is assigned if there is one 
characteristic of disfigurement.  A 30 percent evaluation is 
warranted if there are visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features [nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips], or if there are two 
or three characteristics of disfigurement.  A 50 percent 
evaluation is authorized if there is visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features [nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips], or 
if there are four or five characteristics of disfigurement.  
An 80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118.

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) The scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.). 38 C.F.R. § 4.118.

Under the revised Diagnostic Code 7801, scars, other than of 
the head, face or neck, that are deep or that cause limited 
motion warrant a 10 percent rating when the scars cover an 
area or areas exceeding 6 square inches (39 sq. cm.).  A 20 
percent rating is warranted when the area or areas exceeds 12 
square inches (77 sq. cm.).  A 30 percent rating requires an 
area or areas exceeding 72 square inches (465 sq. cm.), while 
a 40 percent rating requires an area or areas exceeding 144 
square inches (929 sq. cm.).  

Diagnostic Codes 7802 to 7804 do not provide for a rating in 
excess of 10 percent.  Thus, they are not applicable to the 
veteran's current claim for a rating in excess of 10 percent.

Diagnostic Code 7805 evaluates the affected part based upon 
limitation of function.  As the veteran's service-connected 
disability is plantar warts of the left foot, the Board will 
consider criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  Under this Code, moderate residuals of foot injuries 
warrant a 10 percent evaluation.  A 20 percent rating 
requires moderately severe residuals.  Severe residuals of 
foot injuries warrant a 30 percent evaluation.  

The General Counsel noted in a precedent opinion dated August 
14, 1998, that Diagnostic Code 5284 is a more general 
Diagnostic Code under which a variety of foot injuries may be 
rated; that some injuries to the foot, such as fractures and 
dislocations for example, may limit motion in the subtalar, 
midtarsal, and metatarsophalangeal joints; and that other 
injuries may not affect range of motion.  Thus, General 
Counsel concluded that, depending on the nature of the foot 
injury, Diagnostic Code 5284 may involve limitation of motion 
and therefore require consideration under sections 4.40 and 
4.45.  VAOPGCPREC 9-98.

The provisions of 38 C.F.R. § 4.40 provide that in evaluating 
disabilities of the musculoskeletal system, additional rating 
factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Further, 38 C.F.R. 
§ 4.45 provides that inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under revised Diagnostic Code 7806, a 10 percent rating 
requires involvement of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
rating requires involvement of 20 to 40 percent of the entire 
body or of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating requires involvement of more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 10 percent service-connected plantar 
warts of the left foot under any of the potentially 
applicable Diagnostic Codes.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

With respect to Diagnostic Code 7800, the Board notes that 
the competent medical evidence, including the August 2003 VA 
examination, does not reflect that the service-connected 
plantar warts are manifested by visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features of the head, face or neck.  
Further, a review of the competent medical evidence does not 
show that the plantar warts are manifested by 2 or more of 
the 8 recognized characteristics of disfigurement.  For 
example, none of the calluses were shown 
on the August 2003 examination to exceed six square inches 
(39 sq. cm.).  Accordingly, he does not meet or nearly 
approximate the criteria for a rating in excess of 10 percent 
under this Code.

The Board finds that the veteran is not entitled to a rating 
in excess of 10 percent under either Diagnostic Code 5284 or 
Diagnostic Code 7801, as the medical evidence does not 
indicate that the plantar warts have caused limitation of 
motion of the left foot.  Granted, the veteran has reported 
that he experiences left foot pain due to the service-
connected disability, especially with prolonged walking.  
However, the August 2003 VA examination showed dorsiflexion 
to 20 degrees bilaterally, and plantar flexion to 45 degrees, 
bilaterally, which is normal range of motion for feet.  See 
38 C.F.R. § 4.71, Plate II.  Further, the Board notes that 
despite the representative's assertions in the June 2005 
statement, the veteran's left foot calluses were actually 
found to be nontender on the August 2003 VA examination.  
Thus, even taking into consideration the veteran's complaints 
of foot pain, the record does not reflect that he meets or 
nearly approximates the criteria of moderately severe 
impairment, which is necessary for a rating in excess of 10 
percent under Diagnostic Code 5284.  The Board also notes, 
with respect to Diagnostic Code 7801, that the record does 
not show that the service-connected plantar warts cover an 
area of 12 square inches (77 sq. cm.) or more.  As noted on 
the August 2003 VA examination, the calluses on the veteran's 
left foot included a 1 x 0.5 cm at the ball of the foot; a 2 
x 2 cm callus at the medial heel; a 2 cm callus on the medial 
aspect of the left heel slightly towards the arch; and a 0.5 
cm round callus to the medial aspect of the ball of the foot.  
Consequently, the veteran does not meet or nearly approximate 
the criteria for a rating in excess of 10 percent under 
either Diagnostic Code 7801 or 7805-5284.

Regarding Diagnostic Code 7806, the competent medical 
evidence, including the August 2003 VA examination, does not 
reflect that the service-connected plantar warts has resulted 
in the involvement of 20 to 40 percent of the entire body or 
of exposed areas affected.  The service-connected disability 
only includes plantar warts of the left foot.  As such, it 
clearly does not involve 20 to 40 percent of the entire body.  
With respect to the exposed areas affected, the Board has 
already noted that the August 2003 showed the veteran's 
calluses to measure 1 x 0.5 cm, 
2 x 2 cm, 2 cm, and 0.5 cm.  In addition, a thorough review 
of the medical evidence does not reflect that the service-
connected plantar warts have been treated with systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  Therefore, 
the veteran does not meet or nearly approximate the criteria 
for a rating in excess of 10 percent under this Code.

As there are no other potentially applicable Diagnostic 
Codes, the Board finds that the veteran does not meet or 
nearly approximate the criteria for a rating in excess of 10 
percent for his service-connected plantar warts of the left 
foot.  Thus, the Board concludes that the preponderance of 
the evidence is against the claim, and it must be denied.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an increased rating for plantar warts, 
currently evaluated as 10 percent disabling, is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


